DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Amendment
The Amendment filed 12/16/2021 has been entered.  Claims 1-6 remain pending in the application.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fusumada et al. (WO 2016104188 A1), as machine translated.  
Regarding claim 1, Fusumada teaches a heat bonding sheet and a heat bonding sheet with a dicing tape (which reads upon “a sheet for heat bonding comprising”, as recited in the instant claim; page 1).  Fusumada teaches that “the heat-bonding sheets 3 and 3 'contain metal fine particles in the range of 60 to 98% by weight with respect to the entire heat-bonding sheet” (page 3).  Fusumada teaches that “the metal fine particles include sinterable metal particles” (which reads upon “a pre-sintering layer”, as recited in the instant claim; page 3).  Fusumada teaches that “the dicing tape 11 is configured by laminating the pressure-sensitive adhesive layer 2 on the base material 1, and the heat bonding sheet 3 is provided on the pressure-sensitive adhesive layer 2” (which reads upon “an adhesive layer, wherein the pre-sintering layer and the adhesive layer are directly in contact with each other”, as recited in the instant claim; page 3).  Fusumada teaches that “the heat bonding sheets 3 and 3 ′ contain a thermally decomposable binder” (which reads upon “the pre-sintering layer contains an organic binder; the organic binder contained in the pre-sintering layer contains a thermally decomposable binder”, as recited in the instant claim; page 4).  Fusumada teaches that “examples of the thermally decomposable binder include acrylic resin and polycarbonate resin” (which reads upon “the thermally decomposable binder comprises at least one of polycarbonate, acrylic resin, ethyl cellulose, or polyvinyl alcohol”, as recited in the instant claim; page 4).  
Regarding claim 2, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that the heat-bonding sheets 3 and 3 'contain metal fine particles in the range of 60 to 98% by weight with respect to the entire heat-bonding sheet (page 3).  Fusumada teaches that a general pressure-sensitive adhesive such as an acrylic 
Regarding claim 4, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that as the radiation curable pressure sensitive adhesive, for example, an addition type radiation curable pressure sensitive adhesive in which a radiation curable monomer component or an oligomer component is blended with a general pressure sensitive pressure sensitive adhesive such as an acrylic pressure sensitive adhesive or a rubber pressure sensitive adhesive (page 6).  Fusumada teaches that examples of the radiation curable oligomer component include urethane, polyether, polyester, polycarbonate, and polybutadiene oligomers (page 6).  
Regarding claim 5, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that the sheet for heat bonding according to any one of claims 1 to 4, wherein the sheet at 23 ° C has a thickness of 5 to 100 µm (claim 5).  
Regarding claim 6, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that “the dicing tape 11 is configured by laminating the pressure-sensitive adhesive layer 2 on the base material 1, and the heat bonding sheet 3 is provided on the pressure-sensitive adhesive layer 2” (page 3).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over et al. (WO 2016104188 A1).  
Regarding claim 3, Fusumada teaches the sheet of claim 1 as stated above.  Fusumada teaches that the heat-bonding sheets 3 and 3 'contain metal fine particles in the range of 60 to 98% by weight with respect to the entire heat-bonding sheet (page 3).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 30-70 % overlaps the range disclosed by the prior art of 60 to 98%.  Accordingly, the prior art renders the claim obvious.  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP H08-229695 A), as machine translated, in view of Yoo (US 20140227613 A1).
Regarding claim 1, Harada teaches “using a specific adhesive as an adhesive for fixing a member to be joined and a brazing material” (which reads upon “a sheet for heat bonding comprising”, as recited in the instant claim; page 2).  Harada teaches that “the joining material of the metal member of the present invention comprises a brazing material having a melting point lower than that of the metal member to be joined and an adhesive having a residue ratio of 3% by weight or less in a non-oxidizing atmosphere adhesive (binder) is pressure-sensitive adhesive).  Harada teaches that “as the pressure-sensitive adhesive for fixing the metal member to be joined and the brazing material, one having a residue rate of 3% by weight or less in the non-oxidizing atmosphere at the sintering temperature of the brazing material is used” (which reads upon “the organic binder contained in the pre-sintering layer contains a thermally decomposable binder”, as recited in the instant claim; page 3).  Harada teaches that “it is intended to prevent the resin component from remaining in the bonding material during sintering of the brazing material and inhibiting the metal bonding of the brazing material, thereby improving the adhesive strength after sintering” (which reads upon “the pre-sintering layer contains resin reads on organic).  
⦁	Harada is silent regarding the thermally decomposable binder comprises at least one of polycarbonate, acrylic resin, ethyl cellulose, or polyvinyl alcohol.  
⦁	Yoo is similarly concerned with multilayer sheet adhering (paragraph [0007]).  Yoo teaches a powder including a binder and a solvent was molded and heat-treated to form a pre-sintered support (paragraph [0081]).  Yoo teaches PVA as a binder (paragraph [0088]; PVA is polyvinyl alcohol).  
⦁	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the resin of Harada with PVA, as taught by Yoo to because both materials are known binders for forming layers from powdered materials.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics (MPEP 2143.I.B. and 2144.06).  In re Leshin, 227 F.2d 197 (CCPA 1960).  
Regarding claims 2-3, Harada teaches the sheet of claim 1 as stated above.  Harada teaches that “since the material is used, it is suppressed that the resin component remains in the joining material during sintering of the brazing material and inhibits the metal bonding of the brazing material; therefore, the adhesive strength after sintering is improved” (paragraph [0032], page 5).  Harada teaches that “examples of the resin constituting the pressure-sensitive adhesive include polyisobutylene, particularly polyisobutylene having a molecular weight of 500,000 to 1.5 million 
Regarding claim 4, Harada teaches the sheet of claim 1 as stated above.  Harada teaches that “sintering can be performed in a short time, while if it is 40 ° C./min or less, the low boiling point component in the adhesive does not volatilize rapidly, and it is possible to prevent bubbles from being generated on the bonding surface and the positional deviation of the members to be joined” (page 4).  
Regarding claim 5, Harada teaches the sheet of claim 1 as stated above.  Harada teaches that “the thickness of the foil-shaped, sheet-shaped or tape-shaped brazing material is preferably about 1 to 500 μm, and more preferably about 30 to 100 μm so that the members to be joined can be joined securely” (page 3).  Harada teaches that “the thickness of the pressure-sensitive adhesive layer is … preferably about 10 to 200 μm, though it depends on the kind of the member to be bonded and the pressure-sensitive adhesive, and that when the thickness of the pressure-sensitive adhesive layer is 5 μm or more, good adhesiveness can be obtained” (page 3).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 5 to 100 μm overlaps/lies inside the range disclosed by the .  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada et al. (JP H08-229695 A), as machine translated, and Yoo (US 20140227613 A1), as applied to claim 1 above, and further in view of Kwon et al. (US 20070109749 A1).
Regarding claim 6, modified Harada teaches the sheet of claim 1 as stated above.  
Harada is silent regarding is silent regarding dicing tape, wherein the sheet for heat bonding is laminated on the dicing tape in a state where the dicing tape and the adhesive layer are in contact with each other.  
Kwon is similarly concerned with heat slugs (title; a heat slug is a heat sink).  Kwon teaches that “the heat slug blank 106 is bonded on to the dicing tape 104” (which reads upon “wherein the sheet for heat bonding is laminated on the dicing tape in a state where the dicing tape and the adhesive layer are in contact with each other”, as recited in the instant claim; paragraph [0022]).  Kwon teaches that “the dicing tape 104 may be of a type used with semiconductor wafers and maintains the substantially fixed position of the heat slug blank 106 during the dicing with a saw” (paragraph [0022]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply dicing tape to the sheet of Harada prior to singulation with a dicing saw, as taught by Kwon to maintain the substantially fixed position of the heat sink during dicing with a saw.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733